



SEPARATION AND RELEASE AGREEMENT
This Separation and Release Agreement (this “Agreement”) is entered by and
between Matthew Plunkett (“Executive”) and CTI BioPharma Corp., a Washington
corporation (the “Company”), on this 22nd day of August, 2017 (the “Effective
Date”).
WHEREAS, Executive was employed by, and was an officer of, the Company, and
Executive resigned from such positions with the Company as set forth below; and
WHEREAS, the parties desire to enter into this Agreement on the terms and
conditions set forth below.
NOW, THEREFORE, in consideration of the covenants undertaken and the releases
contained in this Agreement, Executive and the Company agree as follows:
1.Resignation. Executive irrevocably resigned as an officer (including, without
limitation, as Executive Vice President, Chief Business Officer of the Company),
employee, manager and in each and every other capacity with the Company and each
of its Affiliates (as such term is defined below), effective on August 22, 2017
(the “Separation Date”). The Company confirms that such resignations were
accepted. Executive agrees that, after the Separation Date, he shall hold no
such position. Executive agrees that he has been paid all compensation and
benefits due from the Company and each of its Affiliates (including, but not
limited to, accrued vacation, salary, bonus, incentive, and other wages), and
that all payments due to Executive from the Company or any of its Affiliates
after the Effective Date shall be determined under this Agreement and the
Consulting Agreement (as such term is defined below). Without limiting the
generality of the foregoing, Executive expressly acknowledges and agrees that he
is not entitled to any payments or benefits under the Severance Agreement
between Executive and the Company, dated January 6, 2015 (the “Severance
Agreement”) and that such Severance Agreement is hereby terminated. Executive
agrees that within thirty (30) days after the Separation Date, he will submit
all reimbursable business expenses to the Company and the Company agrees that it
will reimburse such expenses in accordance with (and subject to) its expense
reimbursement policy. As used in this Agreement: (i) the term “Affiliate” means
a person that directly or indirectly through one or more intermediaries,
controls, or is controlled by, or is under common control with, the Company;
(ii) the term “control,” including the correlative terms “controlling,”
“controlled by” and “under common control with,” means the possession, directly
or indirectly, of the power to direct or cause the direction of management or
policies (whether through ownership of securities or any partnership or other
ownership interest, by contract or otherwise) of a person; and (iii) the term
“person” shall be construed broadly and includes, without limitation, an
individual, a partnership, a limited liability company, a corporation, an
association, a joint stock company, a trust, a joint venture, an unincorporated
organization and a governmental entity or any department, agency or political
subdivision thereof. All of Executive’s accrued but unused PTO as of the
Separation Date will be paid to him on (or promptly following) the Separation
Date.


1

--------------------------------------------------------------------------------





2.    Consulting Agreement and Proprietary Information Agreement. Concurrently
with entering into this Agreement, Executive and the Company are entering into
(a) the Consulting Agreement attached hereto as Exhibit A (the “Consulting
Agreement”) and (b) the Proprietary Information and Inventions Assignment
Agreement attached hereto as Exhibit B (the “Proprietary Information
Agreement”).
3.    Executive’s Representation; Nondisparagement. Executive has represented
and hereby represents that in his actions undertaken as a Company officer and
employee, he acted in good faith and in a manner that he reasonably believed to
be in, or not opposed to, the best interests of the Company, and that Executive
had a reasonable belief at all times that his conduct was lawful. Executive
acknowledges, understands, and agrees that the Company has relied and is relying
on Executive’s representations and that these representations are and have been
material to the Company in determining whether to enter into this Agreement and
the Consulting Agreement. Executive agrees not to defame or disparage the
Company and will not make any statement of any kind which is calculated to, or
which reasonably foreseeably will, damage the business or reputation of the
Company. The Company agrees that it will instruct the members of its management,
Board of Directors and executive teams not to defame or disparage the Executive,
or make any statement of any kind which is calculated to, or which reasonably
foreseeably will, damage Executive’s personal or business reputation.
Notwithstanding the foregoing, nothing in this Agreement shall prohibit
Executive or any of the Company’s officers or directors from providing truthful
testimony in response to any court or arbitral order, subpoena, or government
investigation, or from providing truthful information to any governmental,
regulatory or administrative agency, or to the extent required by law.
4.    Severance. Provided that Executive signs this Agreement and does not
revoke it, and signs each of the Consulting Agreement and the Proprietary
Information Agreement, the Company shall:
(a)
pay Executive an amount equal to Two Hundred Sixty-Five Thousand Dollars
($265,000), such amount to be paid in a lump sum on the Company’s first payroll
date following January 1, 2018 (and in all cases not later than January 15,
2018), subject to tax withholding and other authorized deductions, in
recognition of Executive’s performance during 2017; and

(b)
pay or reimburse the Executive for his premiums charged to continue medical
coverage pursuant to the Consolidated Omnibus Budget Reconciliation Act
(“COBRA”), at the same or reasonably equivalent medical coverage under the group
medical program available to the Company’s employees generally for Executive
(and, if applicable, Executive’s spouse and eligible dependents) as in effect
immediately prior to the Separation Date, to the extent that Executive elects
such continued coverage; provided that the Company’s obligation to make any
payment or reimbursement pursuant to this Section 4(b) shall commence with
continuation coverage for September 2017 and shall cease with continuation
coverage for February 2018 (or, if earlier, shall cease upon the first to occur
of Executive’s death, the date Executive becomes eligible for coverage under the



2

--------------------------------------------------------------------------------





health plan of a future employer, or the date the Company ceases to offer group
medical coverage to its active executive employees or the Company is otherwise
under no obligation to offer COBRA continuation coverage to Executive). To the
extent Executive elects COBRA coverage, he shall notify the Company in writing
of such election prior to such coverage taking effect and complete any other
continuation coverage enrollment procedures the Company may then have in place.
The Company’s obligation to pay or reimburse for premiums pursuant to this
Section 4(b) does not apply to any coverage that the Company (or one of its
affiliates) is not required to offer Executive pursuant to COBRA.
The Company’s obligations pursuant to clause (b) above are subject to the
Company’s ability to comply with applicable law and provide such benefit without
resulting in adverse tax consequences.
Executive agrees that the Company may reduce any amount otherwise payable
pursuant to clause (a) above by the amount of any required tax withholding or
other authorized deduction otherwise required with respect to the payments and
benefits contemplated by clause (b) above as well as any other required tax
withholding amounts on other payments or reimbursements made by the Company for
Executive’s benefit and that, if the amount otherwise payable pursuant to clause
(a) above is not sufficient to satisfy all applicable tax withholding and other
authorized deductions (for clarity, also taking into account the tax withholding
and other authorized deductions with respect to the amount contemplated by
clause (a)), Executive shall promptly make arrangements satisfactory to the
Company to pay for such tax withholding and other authorized deductions.
5.    Equity Awards. Prior to the Separation Date, the Company granted Executive
the following stock options that remain outstanding on the Separation Date
(together, the “Options”):
(a)
a stock option granted in December 2013 to purchase up to 29,998 shares of
Company common stock at a per share exercise price of $17.70, such option being
vested with respect to 100% of the shares as of the Separation Date;

(b)
a stock option granted in December 2015 to purchase up to 140,000 shares of
Company common stock at a per share exercise price of $12.40 (the “December 2015
Option”), such option being vested with respect to 52,500 shares as of the
Separation Date and unvested with respect to the remaining 87,500 shares as of
the Separation Date; and

(c)
a stock option granted in March 2017 to purchase up to 60,000 shares of Company
common stock at a per share exercise price of $4.33 (the “March 2017 Option”),
such option being unvested with respect to 100% of the shares as of the
Separation Date.

As a result of this Agreement, the March 2017 Option, to the extent then
outstanding and unvested, shall be fully vested and exercisable as of the
Separation Date, and each of the Options


3

--------------------------------------------------------------------------------





that is outstanding and vested on the Separation Date (after giving effect to
such accelerated vesting) shall remain exercisable through the first to occur of
(i) the date that is eighteen (18) months after the Separation Date and (ii) the
expiration date of the Option as provided in the applicable option agreement;
provided, however, that each such Option shall remain subject to earlier
termination in connection with a change in control of the Company or a similar
corporate transaction in accordance with the provisions of the equity incentive
plan and/or option agreement applicable to such Option. The December 2015
Option, to the extent then outstanding and unvested, shall terminate on the
Separation Date, and Executive shall not be entitled to any further vesting with
respect thereto for any services he may perform for the Company or its
subsidiaries after the Separation Date.
Executive has no rights under or with respect to any other incentive, equity or
equity-based award of the Company or any of its Affiliates. Executive has no
right to receive any new incentive, equity or equity-based award from the
Company or any of its Affiliates.
References to the numbers of shares and exercise prices above in this Section 5
are presented having been adjusted for stock splits, reverse stock splits, and
stock dividends through the Separation Date and remain subject to adjustment in
accordance with the terms and conditions of the applicable award.
6.    Release of Claims. Executive, on his own behalf and on behalf of his
descendants, dependents, heirs, executors, administrators, assigns and
successors, and each of them, hereby fully and forever releases the Company, its
divisions, subsidiaries, parents, or affiliated corporations, past and present,
and each of them, as well as its and their assignees, successors, directors,
officers, stockholders, partners, representatives, attorneys, agents or
employees, past or present, or any of them (individually and collectively,
“Releasees”), from, and agrees not to sue concerning, or in any manner
institute, prosecute or pursue, or cause to be instituted, prosecuted, or
pursued, any claim, duty, obligation or cause of action relating to any matters
of any kind, whether presently known or unknown, suspected or unsuspected, that
Executive may possess against any of the Releasees arising from any acts or
omissions that have occurred up until and including the date and time that
Executive signs the Agreement (collectively, “Claims”), including, without
limitation, (a) any and all Claims relating to or arising from Executive’s
employment relationship with the Company and the termination of that
relationship; (b) any and all Claims for violation of any federal, state or
municipal law, constitution, regulation, ordinance or common law, including, but
not limited to, Title VII of the Civil Rights Act of 1964; the Civil Rights Act
of 1991; the Americans with Disabilities Act of 1990; the Fair Labor Standards
Act; the Employee Retirement Income Security Act of 1974; and the federal Family
Medical Leave Act; and all amendments to each such law; (c) any and all Claims
for any wrongful discharge of employment; termination in violation of public
policy; discrimination; harassment; retaliation; breach of contract, both
express and implied (including but not limited to Claims arising out of the
Severance Agreement); breach of covenant of good faith and fair dealing, both
express and implied; promissory estoppel; negligent or intentional infliction of
emotional distress; fraud; negligent or intentional misrepresentation; negligent
or intentional interference with contract or prospective economic advantage;
unfair business practices; defamation; personal injury; invasion of privacy;
false imprisonment; and conversion;


4

--------------------------------------------------------------------------------





(d) any and all Claims for wages, benefits, severance, vacation, bonuses,
commissions, equity, expense reimbursements, or other compensation or benefits;
and (e) any and all Claims for attorneys' fees, costs and/or penalties;
provided, however, that the foregoing release does not apply to any obligation
of the Company to Executive pursuant to any of the following: (1) this Agreement
or the Consulting Agreement; (2) any right to indemnification that Executive may
have pursuant to the Company’s bylaws, its corporate charter or under any
written indemnification agreement with the Company (or any corresponding
provision of any subsidiary or affiliate of the Company) with respect to any
loss, damages or expenses (including but not limited to attorneys’ fees to the
extent otherwise provided) that Executive may in the future incur with respect
to his service as an employee or officer of the Company or any of its
subsidiaries or affiliates; (3) with respect to any rights that Executive may
have to insurance coverage for such losses, damages or expenses under any
Company (or subsidiary or affiliate) directors and officers liability insurance
policy; (4) any rights to continued medical and dental coverage that Executive
may have under COBRA; and (5) any rights to exercise the vested Options in
accordance with the terms and conditions applicable to the Options and as
modified by this Agreement. In addition, this release does not cover any Claim
that cannot be so released as a matter of applicable law. Notwithstanding
anything to the contrary herein, nothing in this Agreement prohibits Executive
from filing a charge with or participating in an investigation conducted by any
state or federal government agencies. However, Executive does waive, to the
maximum extent permitted by law, the right to receive any monetary or other
recovery, should any agency or any other person pursue any claims on Executive’s
behalf arising out of any claim released pursuant to this Agreement. For
clarity, and as required by law, such waiver does not prevent Executive from
accepting a whistleblower award from the Securities and Exchange Commission
pursuant to Section 21F of the Securities Exchange Act of 1934, as amended.
Executive acknowledges and agrees that he has received any and all leave and
other benefits that he has been and is entitled to pursuant to the Family and
Medical Leave Act of 1993.
7.    Waiver of Unknown Claims. This Agreement is intended to be effective as a
general release of and bar to each and every Claim hereinabove specified.
Executive acknowledges that he later may discover claims, demands, causes of
action or facts in addition to or different from those which Executive now knows
or believes to exist with respect to the subject matter of this Agreement and
which, if known or suspected at the time of executing this Agreement, may have
materially affected its terms. Nevertheless, Executive hereby waives, as to the
Claims, any claims, demands, and causes of action that might arise as a result
of such different or additional claims, demands, causes of action or facts.
Without limiting the generality of the foregoing, Executive hereby expressly
waives any rights and benefits conferred by Section 1542 of the California Civil
Code and any similar provision of any other applicable state law as to the
Claims. Section 1542 of the California Civil Code provides:
“A GENERAL RELEASE DOES NOT EXTEND TO A CLAIM WHICH THE CREDITOR DOES NOT KNOW
OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT
WITH THE DEBTOR.”


5

--------------------------------------------------------------------------------





8.    ADEA Waiver. Executive expressly acknowledges and agrees that by entering
into this Agreement, he is waiving any and all rights or claims that he may have
arising under the Age Discrimination in Employment Act of 1967, as amended (the
“ADEA”), and that this waiver and release is knowing and voluntary. Executive
and the Company agree that this waiver and release does not apply to any rights
or claims that may arise under the ADEA after the date Executive signs this
Agreement. Executive further expressly acknowledges and agrees that:
(a)    In return for this Agreement, he will receive consideration beyond that
which he was already entitled to receive before executing this Agreement;
(b)    He is hereby advised in writing by this Agreement to consult with an
attorney before signing this Agreement;
(c)    He was given a copy of this Agreement on August 8, 2017, and informed
that he had twenty-one (21) days within which to consider this Agreement and
that if he wished to execute this Agreement prior to the expiration of such
21-day period he will have done so voluntarily and with full knowledge that he
is waiving his right to have twenty-one (21) days to consider this Agreement;
and that such twenty-one (21) day period to consider this Agreement would not
and will not be re-started or extended based on any changes, whether material or
immaterial, that are or were made to this Agreement in such twenty-one (21) day
period after he received it;
(d)    He was informed that he had seven (7) days following the date of
execution of this Agreement in which to revoke this Agreement, and this
Agreement will become null and void if Executive elects revocation during that
time. Any revocation must be in writing and must be received by the Company
during the seven-day revocation period. In the event that Executive exercises
this revocation right, then neither the Company nor Executive will have any
obligation under this Agreement or under the Consulting Agreement. Any notice of
revocation should be sent by Executive in writing in accordance with the notice
provisions set forth below in this Agreement so that it is received within the
seven-day period following execution of this Agreement by Executive.
(e)    Nothing in this Agreement prevents or precludes Executive from
challenging or seeking a determination in good faith of the validity of this
waiver under the ADEA, nor does it impose any condition precedent, penalties or
costs for doing so, unless specifically authorized by federal law.
9.    No Transferred Claims. Executive warrants and represents that he has not
heretofore assigned or transferred to any person not a party to this Agreement
any released matter or any part or portion thereof.
10.    Ongoing Obligations. Executive shall, and Executive hereby agrees that he
will, comply with his continuing obligations under the Proprietary Information
Agreement that survive the termination of Executive’s employment with the
Company. Executive has no further rights under the Severance Agreement.


6

--------------------------------------------------------------------------------





11.    Arbitration. Any non-time barred, legally actionable controversy or claim
arising out of or relating to this Agreement, the Consulting Agreement or any
agreement evidencing an Option, the enforcement, arbitrability or interpretation
of any such agreement, or because of an alleged breach, default, or
misrepresentation in connection with any such agreement’s provisions, or any
other non-time barred, legally actionable controversy or claim arising out of or
relating to Executive’s employment or association with the Company or
termination of the same, including, without limiting the generality of the
foregoing, any alleged violation of state or federal statute, common law or
constitution, shall be submitted to individual, final and binding arbitration,
to be held in King County, Washington, before a panel of three arbitrators
selected from Judicial Arbitration and Mediation Services, Inc. (“JAMS”), in
accordance with the then-current JAMS Arbitration Rules and Procedures for
employment disputes, as modified by the terms and conditions in this Section
(which may be found at www.jamsadr.com under the Rules/Clauses tab). The parties
will select the arbitrator by mutual agreement or, if the parties cannot agree,
then by striking from a list of qualified arbitrators supplied by JAMS from
their labor and employment law panel. Final resolution of any dispute through
arbitration may include any remedy or relief that is provided for through any
applicable state or federal statutes, or common law. Statutes of limitations
shall be the same as would be applicable were the action to be brought in court.
The arbitrator selected pursuant to this Agreement may order such discovery as
is necessary for a full and fair exploration of the issues and dispute,
consistent with the expedited nature of arbitration. At the conclusion of the
arbitration, the arbitrator shall issue a written decision that sets forth the
essential findings and conclusions upon which the arbitrator’s award or decision
is based. Any award or relief granted by the arbitrator under this Agreement
shall be final and binding on the parties to this Agreement and may be enforced
by any court of competent jurisdiction. The Company will pay those arbitration
costs that are unique to arbitration, including the arbitrator’s fee
(recognizing that each side bears its own deposition, witness, expert and
attorneys’ fees and other expenses to the same extent as if the matter were
being heard in court). If, however, any party prevails on a statutory claim,
which affords the prevailing party attorneys’ fees and costs, then the
arbitrator may award reasonable fees and costs to the prevailing party. The
arbitrator may not award attorneys’ fees to a party that would not otherwise be
entitled to such an award under the applicable statute. The arbitrator shall
resolve any dispute as to the reasonableness of any fee or cost. The parties
acknowledge and agree that they are hereby waiving any rights to trial by jury
or a court in any action or proceeding brought by either of the parties against
the other in connection with any matter whatsoever arising out of or in any way
connected with this Agreement or Executive’s employment.
12.    Miscellaneous.
(a)    Successors.
•This Agreement is personal to Executive and shall not be assignable by
Executive, but in the event of Executive’s death any payment and benefits due to
Executive under this Agreement shall (to the extent not theretofore paid or
provided) be paid or provided to the benefit of Executive’s heirs and estate


7

--------------------------------------------------------------------------------





(provided that in such circumstances the Company would have no further
obligation pursuant to Section 4(b)).
•This Agreement shall inure to the benefit of and be binding upon the Company
and its respective successors and assigns and any such successor or assignee
shall be deemed substituted for the Company under the terms of this Agreement
for all purposes. As used herein, “successor” and “assignee” shall include any
person, firm, corporation or other business entity which at any time, whether by
purchase, merger or otherwise, directly or indirectly acquires ownership of the
Company or to which the Company assigns this Agreement by operation of law or
otherwise.
(b)    Notices. All notices, requests, demands and other communications called
for by this Agreement or the Consulting Agreement will be in writing and will be
deemed given (1) on the date of delivery if delivered personally, by facsimile
or by electronic mail, (2) one (1) day after being sent by a well-established
commercial overnight service, or (3) four (4) days after being mailed by
registered or certified mail, return receipt requested, prepaid and addressed to
the parties or their successors at the following addresses, or at such other
addresses as the parties may later designate in writing:
If to the Company:
Chief Executive Officer
CTI BioPharma Corp.
3101 Western Avenue, Suite 600
Seattle, Washington 98121

with a copy (which shall not constitute notice) to:
C. Brophy Christensen, Esq.
O’Melveny & Myers LLP
Two Embarcadero Center, 28th Floor
San Francisco, CA 94111-3823


If to Executive:
at the last residential address reflected on the Company’s records.
(c)    Waiver. Neither the failure nor any delay on the part of a party to
exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any right, remedy, power or privilege, nor shall any waiver of any
right, remedy, power or privilege with respect to any occurrence be construed as
a waiver of such right, remedy, power or privilege with


8

--------------------------------------------------------------------------------





respect to any other occurrence. No waiver shall be binding unless in writing
and signed by the party asserted to have granted such waiver.
(d)    Modification. This Agreement may not be amended, modified or changed (in
whole or in part), except by a formal, definitive written agreement expressly
referring to this Agreement, which agreement is executed by both of the parties
hereto.
(e)    Complete Agreement. This Agreement, together with the Proprietary
Information Agreement and the Consulting Agreement, constitutes and contains the
entire agreement and final understanding concerning Executive’s relationship
with the Company and its Affiliates and the other subject matters addressed
herein and supersedes and replaces all prior negotiations and all agreements
proposed or otherwise, whether written or oral, concerning the subject matters
hereof. Any representation, promise or agreement not specifically included in
this Agreement or in the Proprietary Information Agreement or the Consulting
Agreement shall not be binding upon or enforceable against either party. The
Executive is not relying on any representation of the Company or any of the
Releasees except as expressly set forth in this Agreement or in the Proprietary
Information Agreement or the Consulting Agreement. This Agreement, together with
the Proprietary Information Agreement and the Consulting Agreement, constitutes
an integrated agreement. The written terms and conditions applicable to the
Options, as modified by this Agreement, are outside of the scope of the
foregoing integration provisions.
(f)    Severability. In the event that any portion of this Agreement or the
application thereof, becomes or is declared by a court of competent jurisdiction
to be illegal, void or unenforceable, the remainder of this Agreement will
continue in full force and effect and the application of such portion to other
persons or circumstances will be interpreted so as reasonable to effect the
intent of the parties hereto.
(g)    Governing Law. This Agreement shall be deemed to have been executed and
delivered within the State of Washington, and, except for Section 11, which
shall be governed by the Federal Arbitration Act (both substantively and
procedurally), the rights and obligations of the parties hereunder shall be
construed and enforced in accordance with, and governed by, the laws of the
State of Washington without regard to principles of conflict of laws. The
parties agree that Executive’s job duties as the Company’s Executive Vice
President, Chief Business Officer affected goods and services involved in
interstate commerce.
(h)    Cooperation in Drafting. Each party has cooperated in the drafting,
negotiation and preparation of this Agreement. Hence, in any construction to be
made of this Agreement, the same shall not be construed against either party on
the basis of that party being the drafter of such language.
(i)    Counterparts. This Agreement may be executed in counterparts, and each
counterpart, when executed, shall have the efficacy of a signed original.


9

--------------------------------------------------------------------------------





Photographic or PDF copies of such signed counterparts may be used in lieu of
the originals for any purpose.
(j)    No Wrongdoing. This Agreement constitutes a compromise and settlement of
any and all potential disputed claims. No action taken by either party hereto,
either previously or in connection with this Agreement, shall be deemed or
construed to be: (a) an admission of the truth or falsity of any potential
claims; or (b) an acknowledgment or admission by either party of any fault or
liability whatsoever to the other party or to any third party.
(k)    Voluntary Execution of Agreement. This Agreement is executed voluntarily
and without any duress or undue influence on the part or behalf of the parties
hereto, with the full intent of releasing all claims. The parties acknowledge
that (a) they have read this Agreement; (b) they have had the opportunity to
seek legal counsel of their own choice; (c) they understand the terms and
consequences of this Agreement and of the releases it contains; and (d) they are
fully aware of the legal and binding effect of this Agreement.
(l)    Supplementary Documents. All parties agree to cooperate fully and to
execute any and all supplementary documents and to take all additional actions
that may be necessary or appropriate to give full force to the basic terms and
intent of this Agreement and which are not inconsistent with its terms.
(m)    Headings; Construction. The section and paragraph headings and titles
contained in this Agreement are inserted for convenience only, and they neither
form a part of this Agreement nor are they to be used in the construction or
interpretation of this Agreement. Where the context requires, the singular shall
include the plural, the plural shall include the singular, and any gender shall
include all other genders and the neutral. Where specific language is used to
clarify by example a general statement contained herein, such specific language
shall not be deemed to modify, limit or restrict in any manner the construction
of the general statement to which it relates.
(n)    Taxes. Except for amounts withheld by the Company, Executive shall be
solely responsible for any taxes due as a result of any payments or benefits
provided for in this Agreement, other than the Company’s employer portion of
social security, Medicare, or any other employment-related tax. It is intended
that any amounts payable under this Agreement shall either be exempt from or
comply with Section 409A of the U.S. Internal Revenue Code so as not to subject
Executive to payment of any additional tax, penalty or interest imposed under
Section 409A, and the provisions of this Agreement shall be construed and
interpreted consistent with that intent.
[Remainder of Page Intentionally Left Blank]


10

--------------------------------------------------------------------------------





I have read the foregoing Separation and Release Agreement and I accept and
agree to the provisions it contains and hereby execute it voluntarily with full
understanding of its consequences.
EXECUTED this 22nd day of August 2017, at Seattle, Washington.
“Executive”
/s/ Matthew Plunkett
Matthew Plunkett


EXECUTED this 22nd day of August 2017, at Seattle, Washington.
“Company”
CTI BioPharma Corp.




/s/ Adam Craig
By:    Adam Craig
Its:    President and Chief Executive Officer














11

--------------------------------------------------------------------------------






EXHIBIT A
CONSULTING AGREEMENT


August 22, 2017


Matthew Plunkett


Dear Matt:


This letter sets forth our agreement concerning your engagement to provide
consulting services to CTI BioPharma Corp., a Washington corporation (the
“Company”), on the terms and conditions set forth below, following the
termination of your employment with the Company.


Termination of Employment. You and the Company hereby agree that your employment
with the Company terminated on August 22, 2017 (the “Employment Termination
Date”). In connection with this letter, you and the Company are entering into a
Separation and Release Agreement dated on the Employment Termination Date (the
“Separation Agreement”). This letter agreement is contingent upon your timely
providing such executed Separation Agreement to the Company and not revoking
such agreement or any release set forth therein within any revocation period
provided by applicable law or the terms thereof.
By signing this letter, you represent that in your actions undertaken as a
Company officer and employee, you acted in good faith and in a manner that you
reasonably believed to be in, or not opposed to, the best interests of the
Company, and that you had a reasonable belief at all times that your conduct was
lawful. You acknowledge, understand, and agree that the Company is relying on
your representation and that this representation is material to the Company in
determining whether to enter into this letter.


Engagement; Consulting Fee. For the period commencing on the Employment
Termination Date and continuing through the date that is twelve (12) months
after the Employment Termination Date (the “Expiration Date”), subject to the
earlier termination and possible extension provisions set forth below (such
period, the “Consulting Term”), you agree to provide consulting services of up
to ten (10) hours per month to the Company’s Board of Directors and management
as they may reasonably request from time to time (the “Services”). The Services
shall primarily involve, but shall not be limited to, providing assistance and
advice with respect to matters involving the Company’s business and operations,
and the business and operations of the Company’s subsidiaries, in light of your
knowledge and experience with the Company.


You agree to make yourself available to perform the Services as reasonably
requested by and as directed by the Company and the Company agrees to reasonably
accommodate your schedule in making its requests. It is acknowledged and agreed
that there are no agreements between you and the Company, including, without
limitation, this Consulting Agreement, that preclude you from working for other
entities and/or individuals during and after the term of this Consulting
Agreement.




Consulting Agreement
Page 1

--------------------------------------------------------------------------------





In consideration for the rendering of the Services, you will receive a
consulting fee (the “Consulting Fee”) in the amount of $3,000 per month during
the Consulting Term; provided, however, that if you agree to provide Services
for more than ten (10) hours in a particular month as authorized by the
Company’s Chief Executive Officer, you will be entitled to an additional
Consulting Fee for that month equal to $300 per hour for each hour of your
Services in excess of 10 hours during that month. The Consulting Fee for a
particular month will be paid by check in a lump sum mailed to you on or within
fifteen (15) days following the end of that month. Notwithstanding anything else
contained herein to the contrary, if your Services hereunder terminate for any
reason prior to the Expiration Date (or prior to the expiration of any extension
of the Consulting Term thereafter elected by the Company as provided above), you
will not be entitled to payment of any Consulting Fee for any period after the
termination of your Services.


In addition, the Company may, in its sole discretion, elect to extend the
Consulting Term by one or more periods of six (6) months following the
Expiration Date, provided the Company provides written notice to you of any such
extension not later than thirty (30) days before the expiration of the
Consulting Term as then in effect. If the Company so elects to extend the
Consulting Term beyond the Expiration Date set forth above, your Consulting Fee
for any Services you perform hereunder after the Expiration Date will equal $300
per hour for such Services.


You agree that (i) you will perform the Services and prepare any work product in
a professional manner and in accordance with the best practices in the industry,
(ii) you will not include in any work product or otherwise disclose or provide
to the Company any confidential information, trade secrets or other proprietary
information belonging to a third party, (iii) you are not bound by any
employment, consulting, non-compete, confidentiality, trade secret or similar
agreement that would be breached or violated by your performance of the
Services, and (iv) you will comply with all applicable federal, state and local
laws in the course of performing the Services. You agree to comply with your
obligations regarding confidentiality under the Proprietary Information
Agreement. Any confidential information of the Company and its affiliates that
you receive during the period you provide the Services will be treated as
confidential under the Proprietary Information Agreement, and you agree to hold
such information in confidence pursuant to the terms and conditions of the
Proprietary Information Agreement to the same extent as if you had received such
information during the course of your prior employment with the Company.


You acknowledge that you are not an employee of the Company for any purpose
whatsoever, including state and federal taxes and workers’ compensation
insurance, but will be acting as an independent contractor with respect to the
Services provided to the Company. You acknowledge that you will maintain your
own books and records to reflect all revenue generated by, and costs associated
with, your business operations, and are solely responsible for all profits and
losses thereto. The Company will not be responsible for your acts while
performing the Services under this letter agreement. Nothing contained in this
letter agreement shall be construed to imply an employment, joint venture,
partnership or principal-agent relationship between the parties and neither
party by virtue of this agreement shall have any right, power or authority to
act or create any obligation, express or implied, on behalf of the other party.




Consulting Agreement
Page 2

--------------------------------------------------------------------------------





You understand and agree that the Consulting Fee specified above shall be the
entire consideration to be received by you from the Company for the performance
of the Services, and that the Consulting Fee shall include any and all taxes and
contributions applicable to you. You shall be responsible for payment of all
taxes arising out of your performance of the Services, including but not limited
to, federal and state income tax, Social Security tax, unemployment insurance
tax, and any other tax or business license fee as required. Notwithstanding any
provision in any stock option or other equity award agreement between you and
the Company to the contrary, your equity awards granted by the Company, to the
extent outstanding and unvested on the Employment Termination Date (after giving
effect to the accelerated vesting of certain options as provided in the
Separation Agreement), terminated on such date, and you will not be entitled to
any vesting credit as to any such award with respect to the Services. Any
post-termination of service period within which to exercise any stock options
granted to you by the Company (including as provided in the Separation
Agreement), to the extent such options are outstanding and vested on the
Employment Termination Date, commenced on the Employment Termination Date and
shall not be tolled or extended by virtue of the Services.


The Company will indemnify you against, and will hold you harmless from, any
claim, loss, damage, liability and expense, including reasonable attorney’s
fees, court costs and properly incurred expenses, arising out of the Services
performed pursuant to this Consulting Agreement; provided, however, that the
Company shall have no obligation to indemnify you to the extent such claim,
loss, damage, liability or expense results, directly or indirectly, from your
gross negligence or willful misconduct.


Termination of Services. Prior to the expiration of the Consulting Term as then
in effect, (a) the Company may terminate the Services and your relationship with
the Company for any reason or no reason and (b) you may terminate the Services
and your relationship with the Company if the Company breaches the Separation
Agreement or this Consulting Agreement.


General. The validity, interpretation, construction and performance of this
letter agreement shall be governed by the laws of the State of Washington
without regard to the conflicts of laws principles thereof. No provision of this
letter agreement may be modified, waived or discharged unless such waiver,
modification or discharge is agreed to in writing signed by the party against
whom such modification, waiver or discharge is sought to be enforced. No waiver
by either party hereto at any time of any breach by the other party hereto or
compliance with any condition or provision of this agreement to be performed by
such other party will be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. If any provision of
this letter agreement is adjudicated by a court of competent jurisdiction to be
invalid, prohibited or unenforceable under any present or future law, and if the
rights and obligations of any party under this letter agreement will not be
materially and adversely affected thereby, such provision, as to such
jurisdiction, shall be ineffective, without invalidating the remaining
provisions of this letter agreement or affecting the validity or enforceability
of such provision in any other jurisdiction, and to this end the provisions of
this letter agreement are declared to be severable. This letter agreement (along
with the Separation Agreement (including, but not limited to, Section 11 of the
Separation Agreement), and the Proprietary Information Agreement) constitutes
the entire agreement of the parties with respect to the subject matter hereof
and supersedes any and all prior agreements of the


Consulting Agreement
Page 3

--------------------------------------------------------------------------------





parties with respect to such subject matter. No agreements or representations,
oral or otherwise, expressed or implied with respect to the subject matter
hereof have been made by either party which are not set forth expressly in this
letter agreement (or the documents referred to herein). This letter agreement
may be executed in one or more counterparts, each of which shall be deemed to be
an original but all of which together will constitute one and the same
agreement.


Please sign and date the enclosed duplicate where indicated to acknowledge that
you have read this letter and agree to comply with its terms, and return the
signed copy to me.


[Remainder of Page Intentionally Left Blank]




Consulting Agreement
Page 4

--------------------------------------------------------------------------------





CTI BIOPHARMA CORP.




/s/ Adam Craig
Print Name: Adam Craig
Title: President and Chief Executive Officer






Accepted and Agreed:


By:     /s/ Matthew Plunkett
Matthew Plunkett






Consulting Agreement
Page 5

--------------------------------------------------------------------------------






EXHIBIT B
PROPRIETARY INFORMATION AGREEMENT
PROPRIETARY INFORMATION AND
INVENTIONS ASSIGNMENT AGREEMENT
As a condition of CTI BioPharma Corp., a Washington corporation (together with
its affiliates, successors or assigns, the “Company”) entering into that certain
Separation and Release Agreement, dated August 22, 2017, by and between me and
the Company (the “Separation Agreement”), and for other good and valuable
consideration, the receipt and sufficiency of which I hereby acknowledge,
I agree to the following:
1.    Confidential Information.
A.    Company Information. I agree at all times during the remaining term of my
employment and thereafter, to hold in strictest confidence, and not to use,
except for the benefit of the Company, or to disclose to any person, firm or
corporation without written authorization of an officer of the Company (other
than me), any Company Confidential Information, except under a non-disclosure
agreement duly authorized and executed by the Company. I understand that
“Company Confidential Information” means any non-public information that relates
to the actual or anticipated business or research and development of the
Company; technical data, trade secrets or know-how, including, but not limited
to, research, product plans or other information regarding the Company’s
products or services and markets therefor; customer lists, contact information,
buying history, contract negotiations and preferences (including, but not
limited to, customers of the Company on whom I called or with whom I became
acquainted during the term of my employment); vendor lists, contact information,
and contract negotiations (including, but not limited to, vendors of the Company
on whom I called or with whom I became acquainted during the term of my
employment); personnel information (including information regarding other
employees’ skills, performance, discipline and compensation); software,
developments, inventions, processes, formulas, technology, designs, drawings,
engineering, hardware configuration information; marketing, pricing, and
financing information, plans and strategies; finances or other business
information. I further understand that Company Confidential Information does not
include any of the foregoing items that have become publicly known and made
generally available through no act of mine or of others who were under
confidentiality obligations as to the item or items involved or improvements or
new versions thereof. I understand that nothing in this Agreement is intended to
limit employees’ rights to discuss the terms, wages, and working conditions of
their employment, as protected by applicable law.
B.    Third-Party Information. I recognize that the Company has received and in
the future will receive from third parties associated with the Company, e.g.,
the Company’s customers, suppliers, licensors, licensees, partners, or
collaborators (“Associated Third Parties”) their confidential or proprietary
information subject to a duty on the Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes


Proprietary Information Agreement
Page 1

--------------------------------------------------------------------------------





(“Associated Third-Party Confidential Information”). By way of example,
Associated Third-Party Confidential Information may include the habits or
practices of Associated Third Parties, the technology of Associated Third
Parties, requirements of Associated Third Parties, and information related to
the business conducted between the Company and such Associated Third Parties. I
agree at all times during my employment with the Company and thereafter to hold
all such confidential or proprietary information in the strictest confidence and
not to disclose it to any person, firm or corporation or to use it except as
necessary in carrying out my work for the Company consistent with the Company’s
agreement with such Associated Third Parties.
C.    EU Personal Data. During my employment with the Company, I have had access
to and may continue to have access to individually identifying information about
Company employees, contractors and third-party workers in European Union
countries (collectively, “EU Personal Data”). I will access EU Personal Data
only when I have a legitimate and necessary business reason to do so. I further
agree to strictly maintain the confidentiality of EU Personal Data.
D.    Immunity. Pursuant to the Defend Trade Secrets Act of 2016, I acknowledge
that I may not be held criminally or civilly liable under any federal or state
trade secret law for the disclosure of a trade secret that: (a) is made in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney solely for the purpose of reporting or
investigating a suspected violation of law; or (b) is made in a complaint or
other document that is filed in a lawsuit or other proceeding, provided that
such filing is made under seal. Further, I understand that the Company will not
retaliate against me in any way for any such disclosure made in accordance with
the law. In the event a disclosure is made, and I file any type of proceeding
against the Company alleging that the Company retaliated against me because of
my disclosure, I may disclose the relevant trade secret to my attorney and may
use the trade secret in the proceeding if (i) I file any document containing the
trade secret under seal, and (ii) I do not otherwise disclose the trade secret
except pursuant to court or arbitral order.
2.    Inventions.
A.    Inventions Retained and Licensed. I represent that there are no
inventions, original works of authorship, developments, improvements or trade
secrets that were made by me prior to my employment with the Company
(collectively referred to as “Prior Inventions”) that relate in any way to the
Company’s business, products or research and development, and that are not
assigned to the Company hereunder. If in the course of my employment with the
Company, I incorporated into a Company product, process or service a Prior
Invention owned by me or in which I have an interest, I hereby grant to the
Company, effective as of the date of such incorporation, a nonexclusive,
royalty-free, fully paid-up, irrevocable, perpetual, worldwide, sublicensable
(through one or more tiers of sublicensees), transferable license to make, have
made, use, import, offer for sale, sell, create Derivative Works (as such term
is defined in the United States Copyright Act) of, distribute, publicly display
and publicly perform such Prior Invention as part of or in connection with such
product, process, service, technology or other work, and to practice any method
related thereto.


Proprietary Information Agreement
Page 2

--------------------------------------------------------------------------------





B.    Assignment of Inventions. I agree that I hereby assign and will assign to
the Company, or its designee, all my right, title and interest in and to any and
all inventions, original works of authorship, developments, concepts,
improvements, designs, discoveries, ideas, trademarks or trade secrets, whether
or not patentable or registrable under copyright or similar laws, that I may
have solely or jointly conceived or developed or reduced to practice, or caused
to be conceived or developed or reduced to practice, or that I may solely or
jointly conceive or develop or reduce to practice, or cause to be conceived or
developed or reduced to practice, during the period of time I am in the employ
of the Company (whether before or after the execution of this Agreement and
including during “off-duty” hours) (collectively referred to as “Inventions”).
I further acknowledge that all original works of authorship that have been and
are made by me (solely or jointly with others) within the scope of and during
the period of my employment with the Company (whether before or after the
execution of this Agreement) and which are protectable by copyright are “works
made for hire,” as that term is defined in the United States Copyright Act. I
understand and agree that the decision whether or not to commercialize or market
any invention developed by me solely or jointly with others is within the
Company’s sole discretion and for the Company’s sole benefit and that no royalty
or other compensation will be due to me as a result of the Company’s efforts to
commercialize or market any such Invention. I hereby waive and agree never to
assert any Moral Rights in or with respect to any and all of the Inventions that
may exist anywhere in the world, together with all claims for damages and other
remedies asserted on the basis of Moral Rights. “Moral Rights” means any right
to claim authorship to or to object to any distortion, mutilation, or other
modification or other derogatory action in relation to a work, whether or not
such action would be prejudicial to the author’s reputation, and any similar
right, existing under common or statutory law of any country in the world or
under any treaty, regardless of whether or not such right is denominated or
generally referred to as a “moral right.”
C.    Inventions Assigned to the United States. I agree to assign to the United
States government all my right, title and interest in and to any and all
Inventions whenever such full title is required to be in the United States by a
contract between the Company and the United States or any of its agencies.
D.    Maintenance of Records. I agree to keep and maintain adequate and current
written records of all Inventions made by me (solely or jointly with others)
during the term of my employment with the Company. The records will be in the
form of notes, sketches, drawings and any other format that may be specified by
the Company. The records will be available to, and remain the sole property of,
the Company at all times, and I will deliver same to the Company upon request.
E.    Patent and Copyright Registrations. I agree to assist the Company, or its
designee, at the Company’s expense, in every proper way to secure the Company’s
rights in the Inventions and any copyrights, patents, mask work rights or other
intellectual property rights relating thereto in any and all countries,
including the disclosure to the Company of all pertinent information and data
with respect thereto, the execution of all applications, specifications, oaths,
assignments and all other instruments which the Company shall deem necessary in
order to apply for and obtain such rights and in order to assign and convey to
the Company, its successors,


Proprietary Information Agreement
Page 3

--------------------------------------------------------------------------------





assigns and nominees the sole and exclusive rights, title and interest in and to
such Inventions, and any copyrights, patents, mask work rights or other
intellectual property rights relating thereto. I further agree that my
obligation to execute or cause to be executed, when it is in my power to do so,
any such instrument or papers shall continue after the termination of my
employment with the Company. If the Company is unable because of my mental or
physical incapacity or for any other reason to secure my signature to apply for
or to pursue any application for any United States or foreign patents or
copyright registrations covering Inventions or original works of authorship
assigned to the Company as above, then I hereby irrevocably designate and
appoint the Company and its duly authorized officers and agents as my agent and
attorney in fact, to act for and in my behalf and stead to execute and file any
such applications, specifications, oaths, assignments and other instruments and
to do all other lawfully permitted acts to further the prosecution and issuance
of letters patent or copyright registrations thereon with the same legal force
and effect as if executed by me.
F.    Exception to Assignments.
(1)    I understand that the provisions of this Agreement requiring assignment
of Inventions to the Company do not apply to any Invention which is covered,
according to applicable law, under the provisions of California Labor Code
Section 2870 (attached hereto as Appendix A). I will advise the Company promptly
in writing of any inventions that I believe meet the criteria in California
Labor Code Section 2870. However, I represent and agree that through the date of
this Agreement no invention meets the criteria in California Labor Code
Section 2870. I represent that, as of the date hereof, there are no such
Inventions.
(2)    Consistent with Washington state law, RCW § 49.44.140, the Company is
required by law to inform me that this Agreement does not apply to an Invention
for which no equipment, supplies, facility, or trade secret information of the
Company’s was used and which was developed entirely on my own time, unless (a)
the Invention relates (i) directly to the business of the Company, or (ii) to
the Company’s actual or demonstrably anticipated research or development, or (b)
the invention results from any work performed by me for the Company. However,
even considering the above, the assignment of rights to the Company is still
valid, if (a) the Invention relates either directly to the business of the
Company or its actual or demonstrably anticipated research or development, or
(b) the Invention results from any work performed by me for the Company.
Additionally, RCW § 49.44.150 mandates, and I further agree that, at the time of
employment or at any time after, I must and shall disclose all Inventions being
developed by me (or my related companies or related entities), for the purpose
of determining my rights or their rights. I acknowledge and agree that this
Agreement constitutes the Company’s notice to me as to the foregoing required by
RCW § 49.44.140. I represent that, as of the date hereof, (a) there are no
Inventions for which no equipment, supplies, facility, or trade secret
information of the Company’s was used and which was developed entirely on my own
time, and (b) any and all Inventions fall within clause (a) and/or (b) of the
first sentence of this Section 2.F(2).


Proprietary Information Agreement
Page 4

--------------------------------------------------------------------------------





G.    Social Media and Online Accounts. I agree that I have not and will not
register or cause to be registered any social media account or other online
account using the Company name or marks or for use by or on behalf of the
Company except using a Company email address and, if applicable, a Company
telephone number, and that all such accounts are the sole property of the
Company. I agree to provide to the Company upon request, whether before or after
the termination of my employment with the Company, all credentials associated
with such accounts.
3.    Termination Certification. I agree to keep the Company advised of my home
and business address for a period of three (3) years after termination of my
employment with the Company, so that the Company can contact me regarding my
continuing obligations provided by this Agreement.
4.    Notification of New Employer. I hereby grant consent to the Company to
notify any new employer that I may have about my rights and obligations under
this Agreement.
5.    Use of My Image. I hereby grant the Company permission to use any images
taken of me by or on behalf of the Company during my employment with the Company
for commercial or non-commercial materials and collateral, including, but not
limited to, the Company’s websites, publicly-filed documents, presentations,
signage and advertisements. I understand that I will not receive any additional
compensation for such use and hereby release the Company and anyone working on
behalf of the Company in connection with the use of my images.
6.    Representations. I agree to execute any proper oath or verify any proper
document required to carry out the terms of this Agreement. I represent that my
performance of all the terms of this Agreement will not breach any agreement to
keep in confidence proprietary information acquired by me in confidence or in
trust prior to my employment by the Company. I hereby represent and warrant that
I have not entered into, and I will not enter into, any oral or written
agreement in conflict herewith.
7.    Audit. I acknowledge that I have no reasonable expectation of privacy in
any computer, technology system, email, handheld device, telephone, or documents
that are owned by the Company and that are used to conduct the business of the
Company. As such, the Company has the right to audit and search all such items
and systems, without further notice to me, to ensure that the Company is
licensed to use the software on the Company’s devices in compliance with the
Company’s software licensing policies, to ensure compliance with the Company’s
policies, and for any other business-related purposes in the Company’s sole
discretion. I understand that I am not permitted to add any unlicensed,
unauthorized, or non-compliant applications to the Company’s technology systems
and that I shall refrain from copying unlicensed software onto the Company’s
technology systems or using non-licensed software or websites. I understand that
it is my responsibility to comply with the Company’s policies governing use of
the Company’s documents and the internet, email, telephone, and technology
systems to which I will have access in connection with my employment. By
entering into this Agreement, however, I am not giving the Company my permission
to audit or search any item or system owned by me personally.


Proprietary Information Agreement
Page 5

--------------------------------------------------------------------------------





8.    Arbitration and Equitable Relief.
A.    I agree to arbitrate any disputes between us that might otherwise be
resolved in a court of law under the arbitration provisions of Section 11 of the
Separation Agreement, except as otherwise provided herein or to the extent
prohibited by applicable law and in accordance with the Federal Arbitration Act.
I acknowledge that this Agreement is governed by the Federal Arbitration Act and
evidences a transaction involving commerce.
B.    Notwithstanding the parties’ agreement to submit all disputes to final and
binding arbitration, and notwithstanding anything in Section 11 of the
Separation Agreement to the contrary, either party may file an action in any
court of competent jurisdiction to seek and obtain provisional injunctive and/or
equitable relief to ensure that any relief sought in arbitration is not rendered
ineffectual by interim harm that could occur during the pendency of the
arbitration proceeding related to any alleged violation of this Agreement. The
Company and I agree that any party may petition the court for provisional
injunctive relief, and seek permanent injunctive relief from the Arbitrator,
where either party alleges or claims a violation of this Agreement or any
provision of any other agreement regarding trade secrets, assignment of
inventions, confidential information, non-competition or non-solicitation. The
parties each understand that any breach or threatened breach of this Agreement
or any such other provision will cause irreparable injury and that money damages
will not provide an adequate remedy therefor and both parties hereby consent to
the issuance of a provisional and/or permanent injunction.
C.    By signing below, I acknowledge and agree that I am executing this
Agreement, including this arbitration provision, voluntarily and without any
duress or undue influence by the Company or anyone else. I have carefully read
the provisions of this Agreement and understand the terms, consequences, and
binding effect of these provisions, including that I am waiving any right to a
jury trial. I further acknowledge that I have been provided an opportunity to
seek legal counsel of my choosing before executing this Agreement.
9.    General Provisions.
A.    Governing Law; Consent to Personal Jurisdiction. This Agreement will be
governed by the laws of the State of Washington without regard to the conflict
of law provisions thereof. I hereby expressly consent to the personal
jurisdiction of the state and federal courts located in the State of Washington
for any lawsuit filed there against me by the Company arising from or relating
to this Agreement.
B.    Construction. No modification of or amendment to this Agreement, nor any
waiver of any rights under this Agreement, will be effective unless in writing
signed by an officer of the Company (other than me) and me. I acknowledge and
agree that I am executing this Agreement voluntarily and without any duress or
undue influence by the Company or anyone else. This Agreement will not be
construed in favor of or against either party hereto. Nothing in this Agreement
will be construed to limit my obligations under any prior agreement between the
Company and me with similar subject matter hereto.


Proprietary Information Agreement
Page 6

--------------------------------------------------------------------------------





C.    Severability. If one or more of the provisions in this Agreement are
deemed void by law, then the remaining provisions will continue in full force
and effect.
D.    Successors and Assigns. This Agreement will be binding upon my heirs,
executors, administrators and other legal representatives and will be for the
benefit of the Company, its successors and its assigns.
[Remainder of Page Intentionally Left Blank]


Proprietary Information Agreement
Page 7

--------------------------------------------------------------------------------







Date: August 22, 2017
    /s/ Matthew Plunkett            
Matthew Plunkett



CTI BIOPHARMA CORP.


By:     /s/ Adam Craig            
Name: Adam Craig
Its:    President and Chief
    Executive Officer






Proprietary Information Agreement
Page 8

--------------------------------------------------------------------------------








APPENDIX A
CALIFORNIA LABOR CODE SECTION 2870
INVENTION ON OWN TIME-EXEMPTION FROM AGREEMENT
“(a)    Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:
(1)    Relate at the time of conception or reduction to practice of the
invention to the employer’s business, or actual or demonstrably anticipated
research or development of the employer; or
(2)    Result from any work performed by the employee for the employer.
(b)    To the extent a provision in an employment agreement purports to require
an employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.”








Proprietary Information Agreement
Appendix A